Citation Nr: 1419008	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11- 28 573 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material has been submitted to reopen a claim for service connection for a left knee strain/patellofemoral pain syndrome and if so, whether service connection is warranted.

2.  Whether new and material has been submitted to reopen a claim for service connection for a right knee strain/patellofemoral pain syndrome and if so, whether service connection is warranted.

3.  Entitlement to service connection for human papilloma virus (HPV). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from October and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented testimony at a Board hearing in May 2012, and a transcript of the hearing is associated with the Veteran's claims folder.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for service-connected major depressive disorder, acne, allergic rhinitis and chronic mixed headaches and entitlement to service connection for lower back, cervical neck, left arm impingement, herpes simplex virus, and asthma secondary to allergic rhinitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Board Hearing Transcript, May 2012, pp. 14-15; Veteran's Statement, August 2013.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for left and right knee strain/patellofemoral pain syndrome, and HPV are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1999 Board decision, the Board denied a claim for service connection for bilateral knee strain because the Veteran did not submit new and material evidence to reopen.  The Veteran did not appeal. 

2.  The evidence received since the prior denial of service connection for bilateral knee strain was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  The evidence received since the April 1999 rating decision is new and material and the claims for service connection for a left and right knee strain/patellofemoral pain syndrome are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claims to reopen, the Board finds that new and material evidence has been received to reopen claims of entitlement to service connection for left and right knee strain/patellofemoral pain syndrome.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a February 1996 rating decision, the RO denied a claim for service connection for left and right knee strain because the Veteran's service treatment records indicated that the claimed conditions were acute and transitory and resolved without a permanent disability.  No new evidence was received within a year of the rating decision, and as the Veteran did not submit a notice of disagreement, the rating decision became final.  In an April 1999 rating decision, the RO denied a claim to reopen a previously denied claim for service connection for bilateral knee strain due to the lack of submission of new and material evidence.  No new evidence was received within a year of the rating decision, and as the Veteran did not submit a notice of disagreement, the rating decision became final.  

Most recently, in February 2008, the Veteran submitted a claim to reopen her previously denied claims for service connection for left and right knee disorders.  In a December 2008 rating decision, the RO denied the claims for service connection for left and right knee strain due to lack of a nexus between the current disability and service.  Although not explicitly stated, the RO appeared to have reopened the claims and denied them on the merits.  

Since the April 1999 rating decision, the Veteran submitted private medical records which show treatment for left and right knee patellofemoral syndrome.  There is also a November 2008 VA examination which shows a diagnosis of bilateral knee strain and an inconclusive opinion as to whether the Veteran's condition is related to service.  Specifically, the VA examiner opined that it is difficult to opine as to whether the Veteran's 1991 bilateral knee pain is related to the Veteran's current bilateral knee strain.  As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  Further, the new evidence raises a reasonable possibility of substantiating the claim when it is considered with the old evidence, because it triggers the Secretary's duty to assist by providing a medical opinion under Shade.  There is evidence of a current disability, an in-service injury and insufficient medical evidence of record (speculative November 2008 VA opinion) necessary to determine the claim.  Therefore, the claim must be reopened.

Accordingly, the Veteran's claims for service connection for a left and right knee strain/patellofemoral pain syndrome are reopened.  As will be discussed in detail below, although the claims have been reopened, further development is required prior to adjudication.


ORDER

New and material evidence sufficient to warrant reopening claims of entitlement to service connection for a left and right knee strain/patellofemoral pain syndrome, having been submitted, the claims to reopen are granted.  




REMAND

Having reopened the claims, the Board finds that a new VA examination is warranted under Shade.  As mentioned above, the Veteran was afforded a VA examination in November 2008 where the examiner opined that "I cannot resolve this issue without resorting to mere speculation."  In support of this opinion, she reasoned that the "bilateral knee pain from 1991 is difficult to determine to the knee pain that [the Veteran] is now experiencing."  As this opinion was found inadequate, the Veteran was scheduled for another VA examination in December 2010.  However, the Veteran testified that when she arrived for her scheduled appointment at the Waco facility, the male examiner refused to examine her without a female escort and ultimately did not proceed with her examination.  See Board Hearing Transcript, May 2012 pp. 8-9.  There is also a December 2010 note from K.K., Women Veteran Outreach Specialist, who confirmed that the Veteran had difficulties with the scheduled appointment.  As the Board needs a medical opinion in order to adjudicate the matter and the Veteran is willing to undergo another VA examination, the Board finds that a remand is necessary to reschedule the Veteran at an appropriate facility other than VAMC Temple.  The Veteran is a VA employee and previously requested that she not be scheduled for her examinations at the Temple facility because she was familiar with the staff.  See Veteran's Statement in Support of Claim, August 2013.

Second, in August 2010, the Veteran was afforded a VA examination in connection with her claim for service connection for HPV.  The August 2010 examiner noted that the Veteran would need to return so that she could be tested for low risk HPV as well as high risk HPV subtypes.  He noted that there were negative test results for high risk HPV in July 2007 and February 2009.  He also noted the Veteran's service treatment records indicated symptoms of HPV.  He indicated that once the results were complete, an addendum would be provided.  An October 2010 addendum and laboratory report indicated that the Veteran tested positive for both types of the herpes simplex virus.  The examiner noted that the Veteran would undergo testing for the HPV virus as well.  There is no further indication that the Veteran was tested for HPV.

As the Veteran was previously denied service connection for HPV because it was found to not be a disability and the Veteran has claimed that her warts are caused by HPV, see Veteran's Statement in Support of Claim, January 2009, it is necessary to remand for an addendum opinion.  Specifically, an opinion is needed to address whether the Veteran has HPV, whether HPV is an actual disability or only a medical laboratory finding, and whether the Veteran has warts, and if so whether they are a separate disease entity or whether they are directly associated with the HPV.  If HPV is found, the examiner should also opine whether the Veteran's HPV is at least as likely as not related to service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA medical records dating from July 2013 to present.  

2.  Then, schedule the Veteran for a VA joints examination/records review at a VA facility other than the Temple VAMC.  The claims folder and a copy of this remand must be reviewed in conjunction with the examination.  The examiner is requested to review the claims file and offer an opinion as to the following question:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left and right knee strain/patellofemoral pain syndrome are related to service. 

The examiner's attention is directed to 1991 service treatment records which indicate that the Veteran complained of left and right knee pain.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

A complete rationale must be provided for the opinion.  

3.  Then, obtain an addendum opinion from the August 2010 VA examiner (or an appropriate medical professional) regarding the Veteran's HPV claim.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Opine on an as likely as not basis (50 percent or greater probability) whether the Veteran has HPV, whether HPV is an actual disability or only a medical laboratory finding, whether the Veteran has warts, and if so, whether they are directly associated with the HPV, or whether they are a separate disease entity.  

(b)  If the examiner finds that the Veteran has a current disability of HPV, opine whether it is as least as likely as not (a probability of 50 percent or greater) that the Veteran's HPV is related to active service.

The examiner's attention is directed to the March 1993 service treatment record which indicates a postoperative diagnosis of human papilloma virus effect and the Veteran's January 2009 statement that she suffers from warts that are related to her HPV.  

A complete rationale must be provided for the opinion.  

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


